FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT

 IN RE: K.K.                                    No. 14-71875

                                                 D.C. No.
 K.K.,                                     1:13-cr-00735-LEK-1
                           Petitioner,     1:14-mc-00102-LEK
                                           1:14-mc-00119-LEK
                   v.

 UNITED STATES DISTRICT                           OPINION
 COURT FOR THE DISTRICT OF
 HAWAII,
                  Respondent,

 GERARD K. PUANA,
         Real Party in Interest.

             Petition for Writ of Mandamus to the
                  United States District Court
                    for the District of Hawaii
         Leslie E. Kobayashi, District Judge, Presiding

                    Submitted June 27, 2014*
                       Filed July 1, 2014

         Before: Ronald M. Gould, Mary H. Murguia,
             and Paul J. Watford, Circuit Judges.

                        Per Curiam Opinion

  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                            IN RE: K.K.

                           SUMMARY**


                           Criminal Law

    The panel denied a petition for a writ of mandamus, filed
pursuant to the Crime Victims’ Rights Act by a victim of a
mailbox theft crime, challenging district court orders denying
in part motions to quash two subpoenas duces tecum whose
issuance the defendant has requested.

     The panel held that the district court did not abuse its
discretion or commit legal error in denying the motions to
quash. Given the sensitive nature of the documents sought,
the panel instructed that production and disclosure shall
initially be limited to the district court, and that the district
court shall conduct an in camera review of the produced
documents to determine whether, in light of the information
they contain and their relevancy to the issues to be raised at
trial, their disclosure to defense counsel would be
“unreasonable or oppressive” under Fed. R. Crim. P. 17(c)(2),
such that production to defense counsel should be denied.


                             COUNSEL

Kevin Paul Hisami Sumida, Sumida & Associates LLLC,
Honolulu, Hawaii, for Petitioner.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                         IN RE: K.K.                         3

Peter C. Wolff, Jr., Federal Public Defender, and Alexander
Silvert, First Assistant Federal Defender, Honolulu, Hawaii,
for Real Party in Interest Gerard K. Puana.


                         OPINION

PER CURIAM:

    This is a petition for a writ of mandamus filed pursuant to
18 U.S.C. § 3771, the Crime Victims’ Rights Act (“CVRA”).
Petitioner, a victim of a mailbox theft crime, challenges
district court orders issued on June 13, and June 18, 2014,
denying in part motions to quash two subpoenas duces tecum
whose issuance defendant has requested under Federal Rule
of Criminal Procedure 17(c)(3).

    In reviewing CVRA mandamus petitions, we are not
required to balance the factors outlined in Bauman v. United
States District Court, 557 F.2d 650 (9th Cir. 1977). See
Kenna v. U.S. Dist. Court, 435 F.3d 1011, 1017 (9th Cir.
2006). Rather, this court “must issue the writ whenever we
find that the district court’s order reflects an abuse of
discretion or legal error.” Id.

    The district court did not abuse its discretion or commit
legal error in denying the motions to quash. The information
sought by defendant meets the standard for issuing a Rule
17(c) subpoena. See United States v. Nixon, 418 U.S. 683,
699–700 (1974) (stating standard). Furthermore, in ordering
production of the requested documents, the district court
appropriately balanced the victim’s privacy interests against
the defendant’s right to “investigate the case and prepare a
defense for trial.” Michigan v. Harvey, 494 U.S. 344, 348
4                        IN RE: K.K.

(1990). Finding no abuse of discretion or legal error, the
petition for a writ of mandamus pursuant to 18 U.S.C. § 3771
is denied.

    However, given the sensitive nature of the documents
sought, production and disclosure of the documents on July
2, 2014 shall initially be limited to the district court. The
district court shall then conduct an in camera review of the
produced documents to determine whether, in light of the
information they contain and their relevancy to the issues to
be raised at trial, their disclosure to defense counsel would be
“unreasonable or oppressive” under Rule 17(c)(2), such that
production to defense counsel should be denied. Upon
review of the documents in camera, the district court may
place additional limits on defense counsel’s use of the
documents at trial.

    DENIED.